UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7327



CLOREY EUGENE FRANCE,

                                              Plaintiff - Appellant,

          versus


B. K. YANDELL, Officer; WINSTON-SALEM POLICE
DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-01-570-1)


Submitted:   November 8, 2001          Decided:     November 19, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clorey Eugene France, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clorey   Eugene   France   appeals   the   district   court’s   order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

France’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).       The magistrate judge recommended

that relief be denied and advised France that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, France failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.        See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       France has waived appellate review by

failing to file objections after receiving proper notice.            More-

over, because France’s claim was plainly barred by the statute of

limitations, even if he had filed objections, as he contends on

appeal, no relief would be warranted.       Accordingly, we affirm the

judgment of the district court.      We deny France’s motion for pro-

duction of documents.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




                                    2
rials before the court and argument would not aid the decisional

process.




                                                        AFFIRMED




                               3